DETAILED ACTION
This office action is in response to claims filed 22 December 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 13, and 19 (line numbers correspond to claim 1),
a.	In lines 13-14: It is not particularly pointed out or distinctly claimed whether a subset of just the stored first inventory, and the entire stored second inventory is sent to the central orchestrator, or if a subset of both the stored first and second inventories are sent. For examination purposes, the examiner will interpret the subset to be of both the stored first and second inventories.

Regarding claims 2-12, 14-18, and 20, they are dependent upon rejected claims, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8. 13-14, 17-18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PALAVALLI et al. Pub. No.: US 2017/0255890 A1 (hereafter PALAVALLI), in view of CHANG et al. Pub. No.: US 2020/0351347 A1 (hereafter CHANG), in view of YUM et al. Pub. No.: US 2015/0067171 A1 (hereafter YUM).

Regarding claim 1, PALAVALLI teaches the invention substantially as claimed, including:
A method of collecting and reporting inventory of resources deployed in a first data center…wherein the first data center is one of the plurality of data centers and includes hardware resources, a virtualization management server that is running a virtualization management software ([0055] The physical data center 1100 consists of a VDC management server 1101 (i.e., “virtualization management server”) and a PC on which a virtual-data-center management interface may be displayed to system administrators and other users. The physical data center 1100 additionally includes a number of hosts or server computers, such as server computers 1104-1107. [0039] FIG. 7 shows virtual data centers provided as an abstraction of underlying physical-data-center hardware components. In FIG. 7, a physical data center 702 is shown…Different physical data centers may include many different types of computers, networks, data-storage systems and devices (i.e., “hardware resources”) connected according to many different types of connection topologies (i.e., physical data center is one of a “plurality” of different data centers. See also FIG. 9 and [0045]). [0041] The virtual-data-center management server 802 includes a hardware layer 806 and virtualization layer 808, and runs a virtual-data-center management-server VM 810 above the virtualization layer. Although shown as a single server in FIG. 8, the virtual-data-center management server (“VDC management server”) may include two or more physical server computers that support multiple VDC-management-server virtual appliances. The VM 810 includes a management-interface component 812, distributed services 814, core services 816, and a host-management interface 818 (i.e., distributed services 814, and core services 816, and host-management interface 818 represent “virtualization management software” used to provide management services to virtual data centers)) to provision virtual resources from the hardware resources ([0032] A higher level of abstraction, referred to as the “virtual machine,” (“VM”) (i.e., “virtual resources”) has been developed and evolved to further abstract computer hardware. [0040] The virtual-data-center management interface allows provisioning and launching of VMs with respect to device pools, virtual data stores, and virtual networks), and a cloud management server running a cloud computing management software to provision the virtual resources for a plurality of tenants of the first data center ([0045] A cloud-services-provider virtual data center 910 is partitioned into four different tenant-associated virtual-data centers within a multi-tenant virtual data center for four different tenants 916-919. Each multi-tenant virtual data center is managed by a cloud director (i.e., “cloud computing manage software”) comprising one or more cloud-director servers 920-922 (i.e., “cloud management server”) and associated cloud-director databases 924-926. Each cloud-director server or servers runs a cloud-director virtual appliance 930 that includes a cloud-director management interface 932, a set of cloud-director services 934, and a virtual-data-center management-server interface 936. The cloud-director services include an interface and tools for provisioning multi-tenant virtual data center virtual data centers on behalf of tenants (i.e., each cloud director “provisions” virtual data centers comprising virtual machine resources to multiple tenants of a given physical data center)), said method comprising: 
executing a first API call to the virtualization management software to collect first inventory of virtual resources deployed in the first data center and…to collect second inventory of virtual resources deployed in the first data center ([0023] Interfaces may include…computer programs and routines that control physical computer processors to carry out various tasks and operations and that are invoked through electronically implemented application programming interfaces (“APIs”) and other electronically implemented interfaces. [0041] The management interface 818 allows the virtual-data-center administrator to configure a virtual data center, provision VMs, collect statistics (i.e., statistics are collected by the virtual data center management server via the management interface 818 and is implemented as an API call). [0057] In block 1301, the data center is scanned to collect an inventory of hardware and VMs and hardware and VM usage over a period of time (i.e., the statistics collected by the virtual data center management server include an overall inventory of VM resources deployed in the physical data center. Further, the overall VM inventory collected by the virtual data center management server is subdivided into different “inventories” based on the collected VM usages. For example, a first subset of the overall VM inventory having a first usage is considered to be a “first inventory” and a second subset of the overall VM inventory having a second usage is considered to be a “second inventory”)); 
storing the first inventory and the second inventory ([0041] The virtual-data-center management server 802 and a virtual-data-center database 804 comprise the physical components of the management component of the virtual data center (i.e., collected statistics, including first and second inventories, are stored in virtual-data-center database 804)); and…
thereafter sending updates…periodically ([0064] Methods periodically scan a data center and collect the inventory).  

While PALAVALLI collects and periodically updates data center inventory comprising virtual machine resources and usage, PALAVALLI does not explicitly disclose:
reporting inventory of resources deployed in a first data center to a central orchestrator that is tracking inventory of resources deployed across a plurality of data centers
in response to an inventory request from the central orchestrator, initially sending a subset of the stored first inventory and the stored second inventory to the central orchestrator in accordance with parameters included in the inventory request, and thereafter sending updates to the subset to the central orchestrator periodically;

However, in analogous art, CHANG teaches:
reporting inventory of resources deployed in a first data center to a central orchestrator that is tracking inventory of resources deployed across a plurality of data centers ([0040] FIG. 1 is a block diagram illustrating one embodiment of a data protection service 10 (i.e., “central orchestrator”) located on a public cloud 12. The data protection service 10 may be configured to provide data protection for data generated at one or more sites of an organization. For example, a first organization may have sites 14A and 14B. [0041] Each site for an organization may include a data center, such as the data center 22 shown in the organization site 14A. [0072] In the illustrated embodiment, the data protection service 10 includes an inventory service 70 (i.e., inventory service 70 of data protection service 10 “tracks” inventory across the multiple data centers of the multiple sites protected by the data protection service, as illustrated below));
in response to an inventory request from the central orchestrator, initially sending a subset of the stored first inventory and the stored second inventory to the central orchestrator in accordance with parameters included in the inventory request ([0077] The inventory agent 86/inventory service 70 may cooperate to perform an inventory of the site containing the local agent 26, to discover the virtual machines that exist on the site and the configuration of each virtual machine. More particularly, the inventory service 70 may send a message (i.e., “inventory request”) to the inventory agent 86 through the message queue 94A, requesting an inventory (i.e., “parameters” of the request specify an inventory). The inventory agent 86 may communicate with the VC 32, which maintains a listing of the virtual machines in the site and the configuration of the virtual machines. The inventory agent 86 may receive the listing, and may return the list to the inventory service 70 through the message queue 94B. The inventory service 70 may record the virtual machine names and their virtual disk configuration in the block storage 70 a (i.e., data protection service 10 requests, and receives a list of virtual machines in a data center including the first and second inventories as described in PALAVALLI above)), and thereafter sending updates to the subset to the central orchestrator periodically ([0077] The inventory may be conducted again at later points to update the list with any newly added virtual machines or deleted virtual machines, as well as capturing changes to existing virtual machine configurations);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined CHANG’s teaching of a data protection service that manages a plurality of data centers and which requests, and receives inventory information regarding virtual machine resources within the data centers, with PALAVALLI’s teaching of  collecting and updating of data center inventory information, to realize, with a reasonable expectation of success, a system that collects and updates data center inventory information, as in PALAVALLI, in response to a request for the inventory information from a central orchestrator, and sending the information to the orchestrator, as in CHANG. A person of ordinary skill would have been motivated to make this combination so that a system can be put in place to reduce costs to an organization through leverage of public cloud resources (CHANG [0033]). 

While PALAVALLI discloses executing an API call to a virtualization management software to collect first and second inventories of virtual machines having different usages, the combination of PALAVALLI and CHANG does not explicitly disclose:
executing a first API call to the virtualization management software to collect first inventory of virtual resources deployed in the first data center and a second API call to the cloud computing management software to collect second inventory of virtual resources deployed in the first data center.

However, in analogous art, YUM teaches:
executing a first API call to the virtualization management software to collect first inventory of virtual resources deployed in the first data center and a second API call to the cloud computing management software to collect second inventory of virtual resources deployed in the first data center ([0141-0142] Customer Resource Inventory 512. This object may keep track of the cloud resources of a customer. This object may include public (i.e., an inventory of resources shared between multiple customers, or tenants, and which represents a “first inventory” of resources) as well as private resources (i.e., an inventory of resources dedicated to a single customer, or tenant, and which represents a “second inventory” of resource). While the public resource information may be gathered from resource catalogs and resource procurement logs (i.e., “virtualization management software”), the customer (i.e., via a cloud service brokering facility 204 offering management services (see [0056]) that represent “cloud computing management software”) may provide the information for the private resources. Each resource may contain information about the technical specification, location, account code, availability, quantity, etc.. [0024] Examples of cloud resources 106 may include…virtual machines (i.e., virtual machine “resources”). [0038] The interface facility 202 may provide a web portal, a CLI, and/or an API through which a cloud service provider may provide registration information for receipt and use by the interface facility 202 to register one or more cloud services 108 with the brokering service 110. To this end, the cloud service provider may access the web portal, CLI, and/or API to set up a user account with the broker system 102. With an account set up, the cloud service provider may provide information regarding the cloud services 108 and/or cloud resources 106 provided by the cloud service provider (i.e., access to inventory information of public cloud resources is performed via a first API call, and access to inventory information of private cloud resources is performed via a second API call)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined YUM’s teaching of executing API calls to collect inventory information of public and private virtual machine resources, with the combination of PALAVALLI, and CHANG’s teaching of  collecting inventory information of virtual machine resources and their usages, to realize, with a reasonable expectation of success, a system that collects data center inventory information including virtual machine resources and their usages, as in PALAVALLI, where the collecting involves first and second API calls that collect information on private and public virtual machine resources, as in YUM. A person of ordinary skill would have been motivated to make this combination to reduce burden and time required in evaluating and using cloud resources (YUM [0002]).

Regarding claim 2, YUM further teaches:
the first inventory specifies the virtual resources deployed in the first data center and available to be allocated to any tenant and the second inventory specifies the virtual resources deployed in the first data center and available to be allocated to only one of the tenants ([0141-0142] Customer Resource Inventory 512. This object may keep track of the cloud resources of a customer. This object may include public (i.e., an inventory of resources shared between multiple customers, or tenants, and which represents a “first inventory” of resources) as well as private resources (i.e., an inventory of resources dedicated to a single customer, or tenant, and which represents a “second inventory” of resource). While the public resource information may be gathered from resource catalogs and resource procurement logs (i.e., “virtualization management software”), the customer (i.e., via a cloud service brokering facility 204 offering management services (see [0056]) that represent “cloud computing management software”) may provide the information for the private resources. Each resource may contain information about the technical specification, location, account code, availability, quantity, etc..).

Regarding claim 5, CHANG further teaches:
the updates to the subset are sent to the central orchestrator at a periodic interval set forth in the inventory request ([0077] The inventory may be conducted at periodic intervals as specified by the IT professional and/or at minimum intervals determined by the configuration of the data protection service 10 (i.e., the request for inventory by the IT professional or data protection service 10 includes the periodic interval for updating the inventory)).  

Regarding claim 6, YUM further teaches:
the first and second API calls cause the virtualization management software and the cloud computing management software, respectively, to send notifications of changes to the first inventory and the second inventory, respectively ([0028] The information provided through the cloud computing systems 104 may be used by the brokering system 102 to maintain data representative of (e.g., a real-time database of) the cloud resources 106 and/or cloud services 108 currently available for use from the cloud computing systems 104. For example, the data may include information regarding cloud resources 106, their capabilities, usage, and/or other attributes. The data may be updated by the brokering system 102 communicating with the cloud computing systems 104 in any suitable manner to obtain updated information about the cloud resources 106 (i.e., brokering system 102 updates public and private cloud resource inventory information with any changed information via the API calls provided by the brokering system 102)).  

Regarding claim 7, YUM further teaches:
updating the stored first inventory and the stored second inventory based on the notifications ([0028] The information provided through the cloud computing systems 104 may be used by the brokering system 102 to maintain data representative of (e.g., a real-time database of) the cloud resources 106 and/or cloud services 108 currently available for use from the cloud computing systems 104. For example, the data may include information regarding cloud resources 106, their capabilities, usage, and/or other attributes. The data may be updated by the brokering system 102 communicating with the cloud computing systems 104 in any suitable manner to obtain updated information about the cloud resources 106 (i.e., brokering system 102 updates public and private cloud resource inventory information with any changed information via the API calls provided by the brokering system 102)).  

Regarding claim 8, PALAVALLI further teaches:
the first inventory includes dynamic utilization data that indicate a usage level of the virtual resources that are available to any tenant in the data center, and the second inventory includes dynamic utilization data that indicate a usage level of the virtual resources that are available to a particular tenant in the data center ([0057] In block 1301, the data center is scanned to collect an inventory of hardware and VMs and hardware and VM usage over a period of time (i.e., usage, or “utilization” of all VMs in a data center, including single tenant, private VMs and multi-tenant, public VMs, as described in YUM above, is collected)).

Regarding claims 13-14, and 17-18, they comprise limitations similar to those of claims 1-2, 5, and 8 respectively, and are therefore rejected for at least the same rationale. PALAVALLI further teaches the additional limitations of A non-transitory computer-readable medium comprising instruction executable in a computer system, wherein the instructions when executed in the computer system cause the computer system to carry out a method (Claim 13).

Regarding claims 19-20, they comprise limitations similar to those of claims (1 and 2), and 8 respectively, and are therefore rejected for at least the same rationale. PALAVALLI further teaches the additional limitations of A computer system…said computer system comprising: a processor (Claim 7).

Claims 3-4, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over PALAVALLI, in view of CHANG, in view of YUM, as applied to claims 2, and 14 above, and in further view of Stephan et al. Pub. No.: US 2022/0278944 A1 (hereafter STEPHAN).

Regarding claim 3, CHANG further teaches:
the virtual resources include virtual machines…and a virtual network that connects the virtual machines ([0077] The inventory may also capture non-VM objects and the inventory may capture the creation, deletion or update of such objects as well…The non-VM objects may include…VM networks (i.e., virtual networks that connect virtual machines), etc.).  

While CHANG discloses capturing virtual resource inventory including virtual machines and virtual networks that connect the virtual machines, the combination of PALAVALLI, CHANG, and YUM does not explicitly disclose:
virtual machines that implement virtual network functions of a network service;

However, in analogous art, STEPHAN teaches:
virtual machines that implement virtual network functions of a network service ([0004] A virtual network function is considered to be a set of software components (VNF—“Virtual Network Functions”), each component having to be executed on a server such as a virtual machine within the “virtualized” architecture. The deployment of a network service established based on VNFs therefore consists of instantiating the various components of the VNFs in virtual machines having the resources necessary for executing the VNFs and therefore for proper implementation of the service (i.e., virtual machines implement virtual network functions of a deployed network service));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined STEPHAN’s teaching of virtual machines that execute components of VNFs of a network service, with the combination of PALAVALLI, CHANG, and YUM’s teaching of capturing virtual resource inventory including virtual machines and virtual networks that connect the virtual machines, to realize, with a reasonable expectation of success, a system that captures virtual resource inventory including virtual machines and virtual networks that connect the virtual machines, as in CHANG, where the virtual machines implement VNFs of a network service, as in STEPHAN. A person of ordinary skill would have been motivated to make this combination so that network functions may be distributed to improve QoS for end users and to meet requirements of certain network functions (STEPHAN [0007]).

Regarding claim 4, STEPHAN further teaches:
said one of the tenants is an operator of the network service ([0005] The deployment of network services, to customers (i.e., “tenants”) of the operator of a telecommunications network or for the operator itself, therefore involves the instantiation of virtualized functions in virtual machines).  

Regarding claims 15-16, they comprise limitations similar to those of claims 3-4 respectively, and are therefore rejected for at least the same rationale.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over PALAVALLI, in view of CHANG, in view of YUM, as applied to claim 1, and in further view of HU Pub. No.: US 2017/0329824 A1 (hereafter HU).

Regarding claim 9, while PALAVALLI discloses collecting inventories of multiple data centers, the combination of PALAVALLI, CHANG, and YUM does not explicitly disclose:
the data centers include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, the first number being less than the second number and the third number being greater than the second number by at least one order of magnitude.  
	
However, in analogous art, HU teaches:
the data centers include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, the first number being less than the second number and the third number being greater than the second number by at least one order of magnitude ([0116] FIG. 4 is a logical abstraction of the framework basis for the preparation stage. In this illustration, data centres are divided into a hierarchy. The figure shows a root data centre D0, (i.e., “core data center”) with direct links to some data centres (these are D1 D2, and D3) (i.e., “regional data centers”). Do can be seen as a parent data centre to these three data centres. In turn, these can be parent data centres for further data centres. For example, D1 has three child data centres, D11, D12, and D13, which are sibling data centres forming a cluster. D2 has a single child data centre, D21 (i.e., while FIG. 4 shows a single root data centre, some (3) “regional” data centres, and further (4) total child data centres, this is merely an illustrative embodiment, and one of ordinary skill would have understood that the hierarchy of data centres may specify that the number of child data centres exceed the number of “regional” data centres by at least one order of magnitude. For example, if the three “regional” data centres each had a further ten child data centres, the number of child data centres would be greater than the number of “regional” data centres by an order of magnitude)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined HU’s teaching of a hierarchy of data centres including core, regional, and edge data centres, with the combination of PALAVALLI, CHANG, and YUM’s teaching of collecting inventory data of a data center, to realize, with a reasonable expectation of success, a system that collects inventory data, as in PALAVALLI, of data centers organized into the hierarchy of data centers, as in HU. A person of ordinary skill would have been motivated to make this combination so that processing power can be optimally distributed across a wide area of physical locations to improve data and process locality (HU [0007-0012]).

Regarding claim 10, HU further teaches:
the first data center is one of the core data centers ([0116] FIG. 4 is a logical abstraction of the framework basis for the preparation stage. In this illustration, data centres are divided into a hierarchy. The figure shows a root data centre D0, with direct links to some data centres (these are D1 D2, and D3). Do can be seen as a parent data centre to these three data centres. In turn, these can be parent data centres for further data centres. For example, D1 has three child data centres, D11, D12, and D13, which are sibling data centres forming a cluster. D2 has a single child data centre, D21 (i.e., the data center scanned in PALAVALLI can be a root data center as described in HU)).  

Regarding claim 11, HU further teaches:
the first data center is one of the regional data centers ([0116] FIG. 4 is a logical abstraction of the framework basis for the preparation stage. In this illustration, data centres are divided into a hierarchy. The figure shows a root data centre D0, with direct links to some data centres (these are D1 D2, and D3). Do can be seen as a parent data centre to these three data centres. In turn, these can be parent data centres for further data centres. For example, D1 has three child data centres, D11, D12, and D13, which are sibling data centres forming a cluster. D2 has a single child data centre, D21 (i.e., the data center scanned in PALAVALLI can be a parent data center as described in HU)).  

Regarding claim 12, HU further teaches:
the first data center is one of the edge data centers([0116] FIG. 4 is a logical abstraction of the framework basis for the preparation stage. In this illustration, data centres are divided into a hierarchy. The figure shows a root data centre D0, with direct links to some data centres (these are D1 D2, and D3). Do can be seen as a parent data centre to these three data centres. In turn, these can be parent data centres for further data centres. For example, D1 has three child data centres, D11, D12, and D13, which are sibling data centres forming a cluster. D2 has a single child data centre, D21 (i.e., the data center scanned in PALAVALLI can be a child data center as described in HU)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CALDER et al. Pub. No.: US 2013/0179894 A1 discloses determining a total number of virtual machines in a pool, or determining a total number of a particular type of virtual machines in a pool, including those that are dedicated to tenants of that pool, from a listing maintained by tenants or components of a system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195